—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered November 15, 1991, convicting *581her of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review her contention that the trial court erred in failing to charge the defense of justification to the jury, inasmuch as she never requested such an instruction (see, CPL 470.05 [2]; People v Harrell, 59 NY2d 620; People v Orr, 191 AD2d 1000; People v Murray, 137 AD2d 768). In any event, the contention is without merit. Viewing the record in the light most favorable to the defendant, we find that there was no reasonable view of the evidence to support a justification defense (see, People v Reynoso, 73 NY2d 816; People v Rhoden, 191 AD2d 722).
We have considered the defendant’s remaining contentions and find that they are either without merit or constitute harmless error. Sullivan, J. P., O’Brien, Goldstein and Florio, JJ., concur.